Citation Nr: 0215737	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  99-15 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for retinitis 
pigmentosa.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to May 
1960.

The veteran initially filed a claim for service connection 
for retinitis pigmentosa in May 1995.  In June 1997, the RO 
denied the claim.  As indicated herein, the veteran did not 
perfect an appeal of that denial.  

This appeal originates from a March 1999 rating decision of 
the Boston, RO, which once again denied service connection 
for retinitis pigmentosa.  The veteran filed a notice of 
disagreement with the decision in April 1999 and the RO 
issued the veteran a statement of the case that same month.  
In July 1999, the veteran perfected the appeal to the Board 
of Veterans Appeals (Board) by filing a substantive appeal 
(VA Form 9, Appeal to the Board of Veterans' Appeals).  

The veteran presented hearing testimony before the 
undersigned Board Member in Washington, D.C. in March 2001.  
A transcript of that hearing has been made a part of the 
record.

In May 2001, the Board remanded this case to the RO for 
additional development and adjudication.  After accomplishing 
the requested development, the RO continued the denial of the 
claim; hence, it has been returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the petition to reopen the claim for 
service connection for retinitis pigmentosa, as well as well 
as the underlying claim for service connection, has been 
accomplished.  

2.  In a June 1997 rating decision, the RO denied service 
connection for retinitis pigmentosa.  Although the veteran 
initiated an appeal of that denial by filing a timely notice 
of disagreement, he did not perfect an appeal.

3.  Evidence received since the June 1997 rating decision 
includes evidence that is not cumulative or duplicative and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for retinitis pigmentosa.

4.  In the absence of clear and unmistakable evidence that 
the veteran's retinitis pigmentosa pre-existed service, he is 
presumed to have been sound at his entry into service.

5.  The veteran has asserted that he began having problems 
with night vision in service, and the record contains lay 
statements supporting that assertion.

6.  The record contains medical opinion evidence to the 
effect that night blindness is consistent with retinitis 
pigmentosa.  


CONCLUSIONS OF LAW

1.  The June 1997 rating decision denying the veteran's claim 
for service connection for retinitis pigmentosa is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2001, Supp. 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2002).

2.  New and material evidence to reopen the veteran's claim 
for service connection for retinitis pigmentosa has been 
submitted, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2001, 2002); 38 C.F.R. § 3.156(a) (2002).

3.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for service connection for retinitis 
pigmentosa have been met.  38 U.S.C.A. §§ 1111, 1110 
(West 1991 & Supp. 2001, 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

For the reasons explained in more detail below, as well as 
the Board's favorable disposition of both the petition to 
reopen, and the merits claim, the Board finds that the 
passage of the VCAA and implementing regulations does not 
prevent the Board from rendering a decision on the claim on 
appeal at this time, and that all notification and 
development action needed to render a fair decision on the 
claim on appeal has been accomplished.

I.  Factual Background

The veteran's service medical records are devoid of any 
complaints or treatment regarding his eyes, and his August 
1956 enlistment examination report shows that he had a normal 
clinical evaluation of the eyes.  Vision testing revealed 
distant visual acuity of 20/30 in the right eye and 20/20 in 
the left eye.  Color vision was normal, and there is no 
indication that the veteran was tested for night vision.

The May 1960 separation examination report shows that the 
veteran had defective distant and near vision in both eyes, 
uncorrected.  A vision test for distance revealed 20/25 in 
both the right and left eyes.  Eye refraction was recommended 
and it is noted that the veteran had been wearing reading 
glasses since 1958.  The report also shows that the veteran 
passed the color test, and contains a notation of "NIBH" 
for night vision.  

In January 1961, the veteran filed a claim for VA 
compensation benefits for a disability that did not involve 
the eyes.

In June 1996, the veteran filed a claim for VA compensation 
benefits for retinitis pigmentosa.  He indicated that the 
condition had its onset in September 1956 at Lackland Air 
Force Base in Texas, and that he first received treatment for 
the condition in 1979 with a Dr. Eliot Berson.  Attached to 
the claim is what appears to be a private medical note dated 
in November 1971 reflecting questionable night blindness.  

Also attached to the June 1996 claim is a March 1996 letter 
from a private physician who said that Dr. Berson was 
following the veteran for retinitis pigmentosa.  He explained 
that this was a progressive eye disease causing night 
deficiency, loss of peripheral vision and decrease in central 
visual acuity.  He added that the condition was genetic in 
cause and no improvement could be expected.

In a June 1996 statement, the veteran said that his night 
vision deficiencies first became apparent during basic 
training in 1956.  He said that he went to an infirmary to 
have his night vision checked and was told he had night 
blindness.  He said that he was diagnosed as having retinitis 
pigmentosa several years after his separation from service.  

The veteran's spouse submitted a statement in June 1996 
saying that it was apparent to her when she met the veteran 
in 1960 that he had problems seeing at night.  She also said 
that due to several minor car accidents in 1967, the veteran 
underwent a voluntary eye examination with an opthamologist, 
Dr. Sozanski.  She said that it was Dr. Sozanski who first 
made the veteran aware of the disease of retinitis pigmentosa 
and referred him to Dr. Eliot Berson.

In a July 1996 statement, the veteran asserted that his 
exposure to stress and sunlight during service caused his eye 
disability to worsen at a more rapid pace.

In a June 1997 rating decision, the RO denied the veteran's 
claim for service connection for retinitis pigmentosa.

In an August 1997 statement, the veteran requested that his 
"original claim date" be kept open while evidence from the 
National Personnel Records Center (NPRC) was being 
researched, and so that he could obtain statements from 
fellow servicemen.

In response to the RO's request for records, the NPRC 
informed the RO in September 1997 that the veteran's service 
morning reports and squadron records failed to list him as 
sick or hospitalized.

In May 1998, the RO requested and obtained a VA discharge 
summary from the West Haven, medical center, showing that the 
veteran had participated in a blind rehabilitation program 
from October 22, 1997, to November 7, 1997.  The summary 
reflects a diagnosis of retinitis pigmentosa and notes that 
the disability had been diagnosed in 1972.

In December 1998, the veteran filed a petition to reopen his 
claim for service connection for retinitis pigmentosa.  In 
support of his claim, he submitted a "To Whom It May 
Concern" letter dated in November 1998 from Maria A. 
Musarella, MD, of the Long Island College Hospital who said 
that she examined the veteran in October 1998 for his 
retinitis pigmentosa.  She relayed that historically the 
veteran noted that he had been night blind since entering the 
military at age 18, was diagnosed as having night blindness 
in service, and was treated with vitamin A.  She added that 
he had been seen by a Dr. Saks in the early 1960s and 
diagnosed as having retinitis pigmentosa at that time.  She 
said that it was important to note that the veteran had 
retinitis pigmentosa at the time of his entry to service in 
1956 and the fact that he was treated with vitamin A was 
highly suggestive that the diagnosis was suspected at that 
time, even though the diagnosis wasn't confirmed in service.

A letter from the veteran's cousin, dated in October 1998, 
was submitted to the RO in December 1998.  In the letter, the 
veteran's cousin said that he recalled the veteran having 
trouble seeing at night and in dark places while in service 
in the late 1950s and early 1960s.

In a March 1999 rating decision, the RO denied the veteran's 
claim for service connection for retinitis pigmentosa.

In a June 1999 statement, Dr. Musarella said that she had 
reviewed the veteran's service examination reports, dated 
August 21, 1956, and May 24, 1960, and that there were no 
symptoms of retinal problems indicated on either document.

The record contains VA outpatient records from the VA medical 
center in Boston, Massachusetts, dated from the late 1990s to 
2001, showing treatment for various ailments, including 
retinitis pigmentosa.

During a hearing before the undersigned Board Member in March 
2001, the veteran testified that he first recalled having 
problems with his eyes after he entered service.  He said 
that after exhibiting difficulty seeing at night in service, 
he was taken to a clinic and underwent two examinations.  He 
said that after the second examination he was told that he 
had night blindness.  He said that he was told it may be a 
vitamin deficiency and was prescribed Vitamin A.  He said 
that he stopped taking Vitamin A after two or three weeks 
based a subsequent examination that showed no improvement.  
He said that he continued to have eye problems, but did not 
thereafter seek medical treatment in service.  He said that 
he was first diagnosed as having retinitis pigmentosa by a 
Dr. Saks about 3 or 4 years after service.  He added that Dr. 
Saks had since passed away and he had been unable to obtain 
his medical records.  

During a VA eye examination in June 2001, the veteran 
reported a 30-year history of retinitis pigmentosa and said 
that he was registered as being legally blind due to this 
condition.  In rendering an assessment, the VA examiner said 
that the clinical picture was consistent with advanced 
retinitis pigmentosa of both eyes.  He said that the 
veteran's symptoms of night time vision loss was also 
consistent with retinitis pigmentosa and that the veteran 
reported that his first vision symptoms of night vision 
reduction or night blindness occurred during his military 
service.  He said that retinitis pigmentosa could have 
symptomatic onset in people of a variety of ages and in some 
populations the retinitis pigmentosa symptoms onset was in 
adolescence.  He said this symptom onset was consistent with 
that which was described by the veteran.

An October 2001 request by the RO to the medical wing at 
Lackland Air Force Base for the veteran's service medical 
records yielded no records.

Based on findings from a VA optometry examination in April 
2002, the veteran was diagnosed as having retinitis 
pigmentosa in both eyes for 40 years with minimal central 
field remaining.  In an addendum opinion dated the date of 
the examination, the examiner said that the veteran had 
advanced retinitis pigmentosa with "vf" reduced to 5 
degrees or a bit less.  He said that the veteran historically 
was unusual in that there were no relatives preceding or 
succeeding him with the condition.  He said that the 
veteran's parents lived long lives without retinitis 
pigmentosa and children were in their 30s with a son in the 
military at age 37 without retinitis pigmentosa.  He said 
that "clearly symptoms presented during years of service."  
He went on to say that "while one cannot specifically say 
the military svc caused [retinitis pigmentosa], [the veteran] 
should never have been inducted given what progressed to 
[retinitis pigmentosa] at age 18."

In response to the RO's request for clarification, the 
examiner who conducted the April 2002 examination sent the RO 
an e-mail in May 2002 saying that he may have "miskeyed" 
when he said the veteran's retinitis pigmentosa progressed at 
age 18, rather than at age 38.  He also said that he relied 
heavily on patient history and the natural progression of 
retinitis pigmentosa which typically begins to cause night 
symptoms and difficulty moving from light to dark early in 
life, often before age 20.  

In July 2002, the veteran's claims file was reviewed by 
another VA physician who said that he based an earlier 
assessment that the veteran's retinitis pigmentosa began 
during military service on the veteran's history.  He said 
that he did not know whether the condition began in 1960, but 
that it may well have based on the level of symptoms.  He 
also said that it was a congenital disease and was not 
aggravated by the veteran's service.

In August 2002, the examiner who performed the April 2002 
examination said that he had reviewed the veteran's 
information multiple times and while it was impossible to say 
definitely one way or another, the veteran's personal history 
of difficulty maneuvering at night by his late teens 
suggested it may have had an onset then.  He added that the 
disease should be unaffected by any environmental factors as 
it was genetically based.

II.  Analysis

The veteran's claim for service connection for retinitis 
pigmentosa has been considered and denied, in a June 1997 
rating decision.  Because the veteran did not perfect an 
appeal of the June 1997 rating decision, that decision is 
final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

In a March 1999 rating decision, which is the subject of this 
appeal, the RO appears to have reopened the veteran's claim 
by addressing the claim on a direct service connection basis 
without regard to the issue of finality; however, the Board 
has a legal duty under 38 U.S.C.A. §§ 5108 and 7105 to 
consider the new and material issue regardless of the RO's 
actions.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Thus, the Board must first decide whether the veteran 
has submitted new and material evidence that is sufficient to 
reopen the prior adverse June 1997 RO decision.

Pertinent law and regulation provides that if new and 
material evidence has been presented or secured with respect 
to a claim which has been disallowed, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a). 

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156(a).  However, the revised 
version of 38 C.F.R. § 3.156(a) is only applicable to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  Hence, the Board will apply the 
version of 3.156(a) in effect at the time of the 1999 denial 
(culminating in the current appeal); that version appears in 
the 2001 edition of Title 38 of the Code of Federal 
Regulations.].

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The evidence of record at the time of the June 1997 rating 
decision consisted of the veteran's service medical records 
showing no treatment for eye problems, private medical 
records first diagnosing retinitis pigmentosa in 1979, 
statements from the veteran asserting that he had problems 
with night vision in service, and a statement from the 
veteran's spouse contending that the veteran had problems 
seeing at night when she met him in 1960.  

The evidence associated with the claims file since the June 
1997 rating decision includes VA and private medical records 
containing opinions linking the veteran's retinitis 
pigmentosa to service  It also includes the veteran's hearing 
testimony.  The Board finds that this evidence is new, in 
that it has not been previously considered by agency decision 
makers, and is not cumulative or duplicative of evidence 
previously considered.  It is also material, in that it is 
relevant and probative of the issue of a possible nexus, and 
is so significant that it must be considered to fairly decide 
the merits of the claims.  Hence, the Board finds that the 
criteria for reopening the claim for service connection for 
retinitis pigmentosa have been met.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  

Now that the claim for service connection is reopened, the 
Board must further address the duty to assist and 
notification provisions of the VCAA.  Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Through the April 1999 statement of 
the case, February and August 2002 supplemental statements of 
the case, the May 2001 Board remand, and various 
correspondence from the RO, the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefit he seeks, the evidence 
which would substantiate his claim for service connection, 
and the evidence which has been considered in connection with 
his appeal.  Thus, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim, and provided ample opportunity 
to submit information and evidence.  Moreover, because, as 
explained below, there is no indication whatsoever that there 
is any existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is not here at issue.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The RO has also made reasonable and appropriate efforts to 
assist the veteran in obtaining the evidence necessary to 
substantiate his claim.  The veteran requested a hearing 
before a member of the Board at the RO and that hearing was 
held in October 1998.  Furthermore, the RO has arranged for 
the veteran to undergo VA examinations in connection with the 
claim, most recently at the request of the Board in August 
2001, and has obtained VA outpatient and hospital records 
from the VA medical facility identified by the veteran, along 
with records from the veteran's private physician.  The Board 
notes that neither the veteran nor his representative has 
identified any existing pertinent evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  In fact, the veteran indicated in an October 2001 
statement that he had no additional evidence to add to his 
claim.  Furthermore, the veteran was given notice of the 
requirements of VA's duties to notify and assist the veteran 
with his claim in a September 2001 letter, and the RO 
specifically considered the VCAA in the August 2002 
supplemental statement of the case.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claim 
for service connection for retinitis pigmentosa, at this 
juncture, without first remanding it to the RO for any 
additional notification and/or development action.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  Service connection may be established under the 
provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during the applicable presumptive 
period.  Service connection also may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Congenital or developmental defects are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R. § 3.303(c).

Retinitis pigmentosa is a disease marked by progressive loss 
of retinal response, retinal atrophy, attenuation of retinal 
vessels, and clumping of pigment, with contraction of field 
of vision. See Moray v. Brown, 5 Vet. App. 211 (1993), citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1456 (27th ed. 
1988).

Service connection may be granted for hereditary diseases, 
such as retinitis pigmentosa, that either were first 
manifested during service or that pre-existed service and 
progress at an abnormally high rate during service. 
VAOPGCPREC 67-90 (July 18, 1990) published at 55 Fed. Reg. 
43253 (1990) (a reissue of General Counsel opinion 008-88 
(September 27, 1988).  Where during service a congenital or 
developmental defect is subject to a superimposed injury or 
disease, service connection may be warranted.  VAOPGCPREC 82- 
90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) 
(a reissue of General Counsel opinion 01-85 (March 5, 1985).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

As a starting point, the Board finds that the veteran is 
presumed to have been sound at his entry into service, 
despite notations from Dr. Maria Musarella in 1998 that the 
veteran had retinitis pigmentosa at the time of his entry 
into service.  See 38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. 
§ 3.304(b) (2002).  This finding is based on the lack of 
medical evidence of eye problems prior to service, and the 
fact that the veteran was found to have a normal eye 
evaluation at his entrance examination in August 1956.  See 
Parker v. Derwinski, 1 Vet. App. 522 (1991) (finding that 
since no eye defect or disability was "noted" on the 
veteran's entrance examination despite an eye examination, he 
was presumed sound and the Board would have to find that a 
preexisting "injury or disease" had been demonstrated by 
clear and unmistakable evidence).  This is especially so when 
considering that Dr. Musarella based her opinion on the 
veteran's reported history alone, without any medical 
documentation, and because his reported history has 
consistently indicated that his night vision problems did not 
begin until after entering service.  

Because the veteran is presumed to have been sound at his 
entry into service, the next question to be addressed is 
whether his retinitis pigmentosa was incurred in service.  
38 U.S.C.A. § 1131; 3.303.

The veteran's service medical records are devoid of treatment 
or a diagnosis of retinitis pigmentosa.  However, his 
separation examination report, dated in May 1960, does show 
that he developed vision problems in service and was 
prescribed reading glasses in 1958.  While it is unclear 
whether these vision problems are related to his postservice 
diagnosis of retinitis pigmentosa (especially in view of Dr. 
Musarella's June 1999 statement that the veteran's separation 
examination report showed no symptoms of retinal problems), 
there is medical evidence nonetheless that links his 
retinitis pigmentosa to service.  See 38 C.F.R. § 3.303(d).  
Such evidence includes a VA examiner's opinion in June 2001 
that the veteran's symptoms of nighttime vision loss in 
service was consistent with retinitis pigmentosa.  Similarly, 
a VA examiner opined in April 2002 that the veteran's 
retinitis pigmentosa is related to service.  He based this on 
the veteran's history of night vision problems in service and 
on his medical knowledge which he relayed as follows, "the 
natural progression of [retinitis pigmentosa] which typically 
begins to cause night symptoms and difficulty moving from 
light to dark early in life... often before age 20."  The 
examiner issued an addendum opinion in August 2002 stating 
that while it was impossible to say definitely one way or 
another, the veteran's personal history of difficulty 
maneuvering at night by his late teens suggested it may have 
had an onset then. 

As is evident from above, the medical opinions that support a 
relationship between the veteran's retinitis pigmentosa and 
service are based on the veteran's assertions of night vision 
problems in service.  While there is no actual documentary 
evidence of such problems in the service records, there is 
some corroborating evidence from the veteran's cousin and 
spouse who said that the veteran had problems with night 
vision during service in the late 1950s and early 1960s.  

Despite the absence of contemporaneous evidence of night 
blindness in service, the Board finds that the veteran is 
competent to testify as to his problems seeing at night 
because such a condition is capable of lay observation.  See 
Charles v. Principi, No. 01-1536 (U.S. Vet. App. Oct. 3, 
2002) (finding that the veteran was competent to testify as 
to ringing in his ears because such a condition was capable 
of lay observation).  In light of this, the lack of any 
evidence to the contrary, and resolving all reasonable doubt 
in favor of the veteran (see 38 U.S.C.A. § 5107(b) (West 1991 
and Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990)), the Board finds that the evidence of record is 
consistent with the veteran's assertion that he had night 
vision problems in service.  

In view of all the foregoing-uncontradicted assertions of 
night vision problems in service, competent evidence of a 
current disability, and competent evidence of a nexus between 
that in-service experience and service, the Board finds that 
the criteria for service connection for retinitis pigmentosa 
are met.  


ORDER

Service connection for retinitis pigmentosa is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

